Citation Nr: 0530109	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  00-16 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for desiccation of 
lower disc spaces and encroachment of the intervertebral 
foramina at the L5-S1 junction (formerly pseudoarthritis L5-
S1, right, with radiculopathy and history of lumbosacral 
strain), rated as 40 percent disabling effective May 17, 
2004, and 20 percent disabling prior thereto for the 
applicable appeal period.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for a mood disorder.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran served on active duty for training from March to 
July 1975 and on active duty from September 1979 to May 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

By a January 2003 decision, the RO proposed to sever service 
connection for mood disorder secondary to pseudoarthritis L5-
S1.  

In March 2003, the Board remanded the matter to the RO for a 
Travel Board hearing.  However, the veteran failed to report 
for that hearing, which was scheduled at the RO for June 4, 
2003.  The matter was again remanded by the Board in July 
2003, for further development.  

By a July 2003 rating decision, the RO severed service 
connection for a mood disorder effective October 1, 2003.  

By a June 2005 rating decision, the veteran's service-
connected desiccation of lower disc spaces and encroachment 
of the intervertebral foramina at the L5-S1 junction 
(formerly pseudoarthritis L5-S1, right, with radiculopathy, 
and history of lumbosacral strain under Diagnostic Code 5293) 
was increased to 40 percent disabling, effective May 17, 
2004.  

The issue of entitlement to an increased rating for 
desiccation of lower disc spaces and encroachment of the 
intervertebral foramina at the L5-S1 junction (formerly 
pseudoarthritis L5-S1, right, with radiculopathy and history 
of lumbosacral strain), is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

By a July 2003 rating decision, the RO severed service 
connection for a mood disorder effective October 1, 2003.  


CONCLUSION OF LAW

The claim for entitlement to an initial evaluation in excess 
of 30 percent for a mood disorder is without legal merit.  38 
U.S.C.A. §§ 501, 7105(d)(5); 38 C.F.R. § 3.400(o)(1); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: VA 
treatment records; VA examination reports; and the veteran's 
assertions.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, all the evidence submitted by the 
appellant or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on the claim.  In this regard, the pertinent 
fact is that the RO, by a July 2003 rating decision, severed 
service connection for a mood disorder effective October 1, 
2003.  Consequently, the condition is no longer service-
connected.  No appeal has been filed relative to that action.  
The applicable regulation, 38 C.F.R. § 3.400(o)(1), states 
that a retroactive increase or additional benefit will not be 
awarded after basic entitlement has been terminated, such as 
by severance of service connection.  Therefore, the Board has 
no alternative but to find that the veteran's claim for an 
increased disability evaluation for a disability for which 
service connection is no longer in effect, has no legal merit 
and must be denied as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).   



					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.  In 
this case, however, any deficiency with respect to VCAA 
notice is of no consequence as the ultimate outcome is not 
factually based, but is based on the above cited regulation 
specifically prohibiting retroactive increases or awards of 
benefits once service connection for the condition has been 
severed.  Since there can be no realistic chance of the 
veteran ever prevailing on the appeal for an increase, any 
error in not complying with VCAA is harmless.  The concept of 
harmless error is well recognized.  See  e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Any further action by VA at this 
time would be futile.


ORDER

An increased evaluation for a mood disorder is denied.  


REMAND

It was stated in the May 2004 VA examination report that the 
examiner had difficulty trying to ascertain muscle strength 
because of pain.  Additionally, it was stated that he was not 
able to get knee and ankle jerks, also because of pain.  
Thus, the May 2004 VA examination report is inadequate 
because it does not provide an accurate assessment of the 
current nature and severity of the neurologic manifestations, 
if any, of the veteran's service-connected back condition.  
Accordingly, the Board has determined that the veteran should 
be scheduled for a VA neurological disorders examination to 
assess such and to identify any specific nerve that might be 
affected.   

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the 
following actions:

1.  Schedule the veteran for a VA 
neurological examination in order to 
determine the current nature and severity 
of his service-connected back disability.  
All signs and symptoms of his service-
connected disability should be described 
in detail.  Any neurological involvement 
must be thoroughly described both as to 
the severity of the involvement and the 
specific nerve involved.  In this regard, 
the examiner should differentiate between 
neurologic abnormalities associated with 
the veteran's service-connected back 
disability and any neurologic 
abnormalities unrelated to the service-
connected back disability.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
prior to the examination. 

2.  Readjudicate the claim.  Thereafter, 
if the claim on appeal remains denied, 
the veteran and his representative should 
be provided an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


